February 24, 1977

78-74 MEMORANDUM OPINION FOR THE COUNSEL
TO THE PRESIDENT
Travel Expenses—Person Traveling on Behalf of the
President—Use of Appropriated Funds
Inquiries have been raised concerning the propriety of Federal payment of
travel expenses incurred by a person traveling on official business on behalf of
the President when the person is not an officer or employee of the United
States.
Before answering the specific questions, we make two general observations.
First, the President is Commander-in-Chief of the Armed Forces, and has
considerable authority in the dispatch of military transportation. When travel is
accomplished by military aircraft for an otherwise valid military or humanitar­
ian purpose, incidental official travel by a volunteer Presidential representative
can be accomplished concurrently and often at lower expense. Of course,
military missions should not be mere shams used to provide transportation for
nonmilitary and nonhumanitarian purposes.
Second, our comments are concerned only with situations where the travel
involved is for an official purpose of the Presidency and where the traveling
representative is acting on behalf of the President in a capacity which he or she
may lawfully fill.
1. Question: Is it legal to use Executive Office appropriations to pay
expenses of a volunteer agent of the President traveling on his behalf?
Answer: Yes, to the extent that the travel is for the official purposes of the
the Presidency and can be met from funds already appropriated. See 3 U.S.C. §
102 (expense allowance); 3 U.S.C. § 103 (travel allowance of $40,000
authorized, to be accounted for solely on the certificate of the President); and
the “ Salaries and Expenses” and “ Unanticipated Needs” sections of the
Executive Office Appropriations Act of 1977, Pub. L. No. 94-363, 90 Stat.
966, 968. Note that the “ Salaries and Expenses” item appropriates $100,000
for travel expenses necessary to the White House Office, which is to be
accounted for solely on the certificate of the President. The appropriation for
“ Unanticipated Needs” is expressly made
. . . without regard to any provision of law regulating employment
327

and pay of persons in the Government service or regulating expendi­
tures of Government funds . . . .
2. Question: Does it make any difference that this person is in fact a relative
of the President?
Answer: No, if the travel is accomplished to perform an official purpose of
the Presidency and if the person traveling may lawfully act in the capacity
assigned by the President, his relationship to the President is irrelevant. In these
limited circumstances, and where the relative is neither appointed to an
impermissible office, personally compensated for the services rendered, nor
granted authority which cannot be delegated to a person in his or her capacity,
we find no statutory impediment to meeting his or her travel expenses incurred
on behalf of the President. Of course, questions of propriety may well arise
which do not involve purely legal considerations. In addition. Presidential
relatives are ineligible for many sorts of Federal appointments.
3. Question: Is there any precedent for payment of these expenses by
another Administration for family members to travel on official business?
Answer: Yes, Presidents from Franklin Roosevelt to Gerald Ford have
regularly been represented by family members at various national and interna­
tional activities. For example, President Ford once proposed to send members
of his immediate family to represent him at the inauguration of President
Lopez-Portillo of Mexico.
Jo h n M . H a r m o n

Acting Assistant Attorney General
Office of Legal Counsel

328